People v Cooper (2021 NY Slip Op 01950)





People v Cooper


2021 NY Slip Op 01950


Decided on March 30, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 30, 2021

Before: Renwick, J.P., Kern, Singh, Shulman, JJ. 


Ind No. 4753/13 Appeal No. 13154&M-395 Case No. 2016-378 

[*1]The People of the State of New York, Respondent,
vKazzim Cooper, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Angie Louie of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patricia Curran of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered August 14, 2015, convicting defendant, after a nonjury trial, of assault in the first and second degrees, and sentencing him to concurrent terms of six years, unanimously affirmed.
Defendant's legal sufficiency claims regarding the element of serious physical injury are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we reject them on the merits. We also find that the court's verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence supports the conclusion that the victim's comminuted skull fracture caused a protracted impairment of his health. The fracture had significant and lasting effects, some of which persisted at the time of the trial. Moreover, "nothing in the statute limits 'protracted' impairments to those that are permanent or measured in years" (People v Wilkins, 138 AD3d 581, 581 [1st Dept 2016], lv denied 27 NY3d 1141 [2016]). The evidence also supports the conclusion that the injury to the victim's ear constituted a serious and permanent disfigurement.	M-395 People of the State of New York v Cooper	Motion to strike appellant's brief, or alternatively,
to file pro se supplemental brief denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 30, 2021